Appellant insists that the bill complaining of the argument of counsel for the State certifies that it was harmful. We do not so understand the bill. It is recited that such objection was urged to the argument. We further observe that it does not appear from the bill that objection was interposed at the time the argument was made, but shows only that the court was requested to instruct the jury to disregard it. We are still unable to discover anything improper in the remark complained of.
Our view remains the same as expressed originally that the officers legally detained appellant, and their evidence as to finding liquor in his car was properly admitted. The case of Scott v. State, referred to in our original opinion, is reported in 114 S.W.2d 565. [Page 193 of this volume.]
The motion for rehearing is overruled.